Exhibit 10.2

SECOND AMENDMENT TO LEASE

This SECOND AMENDMENT TO LEASE (the “Second Amendment”) dated this 12th day of
March, 2018 (the “Effective Date”) is made by and between TWO CANAL PARK
MASSACHUSETTS, LLC, a Delaware limited liability company (the “Landlord”), and
HUBSPOT, INC., a Delaware corporation (the “Tenant”).  

RECITALS:

A.WHEREAS, Landlord and Tenant entered into that certain Lease dated April 23,
2015 (the “Original Lease”), as amended by that certain First Amendment to Lease
dated August 10, 2016 (the “First Amendment”) (collectively, the “Lease”)
whereby Tenant leases from Landlord certain premises consisting of approximately
67,960 rentable square feet, comprised of: (i) 17,358 rentable square feet on
the first (1st) floor; and (ii) approximately 50,602 rentable square feet on the
second (2nd) floor (the “Premises”) in the building located at Two Canal Park,
Cambridge, Massachusetts (the “Building”); and

B.WHEREAS, Landlord and Tenant have agree to amend the Lease on the terms and
conditions set forth herein.

AGREEMENT:

NOW THEREFORE, in consideration of the promises contained herein and other good
and valuable consideration, the receipt of which is hereby acknowledged, the
parties agree as follows:

1.Recitals.  The recitals set forth above are incorporated herein and made a
part of this Second Amendment as if set forth herein in full.

2.Capitalized Terms.  All capitalized terms used in this Second Amendment that
are not defined in this Second Amendment shall have the meanings ascribed to
such terms in the Lease. In the event of any conflict between the terms of the
Lease and the terms of this Second Amendment, the definitions set forth in this
Second Amendment shall control.

3.Amendment to Definition of RFO Premises.

 

(a)

Landlord hereby represents that there are no superior rights to any of the RFO
Premises (as such term is hereinafter amended) as of the date of this Second
Amendment.

 

(b)

The RFO Premises, as defined in the first sentence of Section 29.17(a) of the
Original Lease, shall be deleted in its entirety and restated as follows:

“RFO Premises” shall be defined as any area on the third (3rd), fourth (4th),
and fifth (5th) floor of the Building, when such area becomes available for
lease to Tenant, as hereinafter defined, during the Term of the Lease.    

1

--------------------------------------------------------------------------------

4.Exterior Signage.  In addition to Tenant’s Exterior Signage rights pursuant
to: (i) Section 11 of the First Amendment; and (ii) Section 17.4 of the Original
Lease, Tenant, at its sole cost and expense, shall have the right to install one
(1) additional exterior sign on the façade of the Building subject to all terms
and conditions of Section 17.4 of the Original Lease.  For purposes of
confirmation herein, Tenant shall have the right to install a total of three (3)
exterior signs on the façade of the Building subject to all terms and conditions
of Section 17.4 of the Original Lease.

5.Security Deposit.  As of the Effective Date, Landlord is currently holding the
Security Deposit in the amount of $855,028.00 which shall continue to be held by
Landlord in connection with the terms and conditions of the Lease.

6.Brokers.  Tenant represents to Landlord that Tenant has not dealt with any
broker in connection with this Second Amendment other than CBRE/New England
representing Landlord exclusively (“Landlord’s Broker”), and T3 Advisors, LLC,
representing Tenant exclusively (“Tenant’s Broker”), and warrants that no other
broker is or may be entitled to any commission in connection therewith.  Tenant
agrees to indemnify, defend and hold harmless Landlord and Landlord’s agents
from all damages, liability and expense (including reasonable attorneys’ fees)
arising from any claims or demands of any  other brokers or finders for any
commission alleged to be due such brokers or finders in connection with their
participation in the negotiation with Tenant of this Second Amendment.  Landlord
represents and warrants that, in connection with the execution and delivery of
the Lease, it has not directly or indirectly dealt with any broker other than
Landlord’s Broker and Tenant’s Broker.  Landlord agrees to defend, exonerate and
save harmless Tenant and anyone claiming by, through, or under Tenant against
any claims arising in breach of the representation and warranty set forth in the
immediately preceding sentence. Landlord shall pay any commissions due to
Landlord’s Broker and Tenant’s Broker pursuant to a separate agreement between
Landlord and Landlord’s Broker.

7.Counterparts and Authority.  This Second Amendment may be executed in several
counterparts, each of which shall be an original and all of which shall
constitute but one and the same instrument.  Landlord and Tenant each warrant to
the other that the person or persons executing this Second Amendment on its
behalf has or have authority to do so and that such execution has fully
obligated and bound such party to all terms and provisions of this Second
Amendment.

8.Confirmation of Lease.  Except as amended by this Second Amendment, all terms
and provisions of the Lease shall remain in full force and effect, and as
further modified by this Second Amendment, is expressly ratified and confirmed
by the parties hereto. This Second Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns,
subject to the provisions of the Lease regarding assignment and subletting.

9.Governing Law; Interpretation and Partial Invalidity.  This Second Amendment
shall be governed and construed in accordance with the laws of the Commonwealth
of Massachusetts.  If any term of this Second Amendment, or the application
thereof to any person or circumstances,

2

--------------------------------------------------------------------------------

shall to any extent be invalid or unenforceable, the remainder of this Second
Amendment, or the application of such term to persons or circumstances other
than those as to which it is invalid or unenforceable, shall not be affected
thereby, and each term of this Second Amendment shall be valid and enforceable
to the fullest extent permitted by law.  The titles for the paragraphs are for
convenience only and are not to be considered in construing this Second
Amendment.  This Second Amendment contains all of the agreements of the parties
with respect to the subject matter hereof, and supersedes all prior dealings
between them with respect to such subject matter.

10.Binding Agreement.  This document shall become effective and binding only
upon the execution and delivery of this Second Amendment by both Landlord and
Tenant.

[SIGNATURE PAGE TO FOLLOW]

3

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have caused this Second Amendment to be
executed as of the Effective Date.

 

LANDLORD:

 

TWO CANAL PARK MASSACHUSETTS, LLC

a Delaware limited liability company

 

 

By:

BAY STATE REIT, LLC

 

a Delaware limited liability company, its Manager

 

 

By:

U.S. REAL ESTATE INVESTMENT FUND REIT, INC.

 

a Delaware corporation, its Manager

 

By:

/s/ Thomas Taranto

Name:

Thomas Taranto

Title:

Vice President

 

TENANT:

 

 

HUBSPOT, INC.

a Delaware corporation

 

 

By:

/s/ John P. Kelleher

Name:

John P. Kelleher

Title:

General Counsel

 

4